Citation Nr: 1315189	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  00-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent between December 7, 1998, and December 5, 2002, and in excess of 40 percent thereafter, for a service-connected lumbar spine disability. 

2.  Entitlement to an effective date earlier than December 5, 2002, for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1972 and from June 1973 to December 1974. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in June 2002, September 2003, August 2009, and March 2012.  This matter was originally on appeal from rating decisions dated in April 1999, January 2003, March 2003, and May 2003 of the Department of Veterans Affairs (VA), Regional Office (RO).

The Veteran testified before the Board at a June 2001 hearing.  However, the transcript has been lost and all attempts to obtain it have been unsuccessful.  


FINDINGS OF FACT

1.  From December 7, 1998, to December 4, 2002, the Veteran's lumbar spine disability was not manifested by severe limitation of motion; or a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or severe intervertebral disc syndrome with recurring attacks with intermittent relief.  

2.  Effective December 5, 2002, the Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.

3.  Prior to December 5, 2002, the Veteran's service-connected disabilities did not 
preclude all substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  From December 7, 1998, to December 4, 2002, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability had not been met.  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 (prior to 2003), and 5235 to 5243 (2012).

2.  Effective December 5, 2002, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 (prior to 2003), and 5235 to 5243 (2012).

3.  Prior to December 5, 2002, the criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)-Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent letters in March 2006 and February 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Fully compliant notice, however, was issued in a February 2008 communication, and the claims were thereafter readjudicated in October 2011 and October 2012 supplemental statements of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Veterans Claims Assistance Act of 2000 (VCAA)-Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran's original claims file was lost and that his claims file has been rebuilt.  The Board acknowledges that some of the Veteran's records are unavailable for review.  Most notably, the Veteran's June 2001 Board hearing transcript was not able to be located; and the Veteran's Social Security Administration (SSA) records were destroyed.  Steps to locate these records were taken pursuant to the March 2012 remand.  Many other records have been added to the claims file, but efforts to obtain the hearing transcript and SSA records were unsuccessful.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claims, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding (and available) evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When service connection was granted, the Veteran's low back disability was rated under Diagnostic Code 5292.  Under this regulatory provision, a rating of 40 percent was warranted for severe limitation of motion; a 20 percent rating was warranted for moderate limitation of motion; and a rating of 10 percent was warranted for slight limitation of motion.    

Additionally, prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a rating of 40 percent was warranted for a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was warranted for characteristic pain on motion.  A noncompensable rating was warranted for subjective symptoms only. 

The Board notes, that during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities have been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The new criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of intervertebral disc syndrome have also changed during the course of this appeal.  Prior to September 23, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that postoperative, cured intervertebral disc syndrome warranted a noncompensable rating.  A 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.

Effective September 23, 2002, a 60 percent disability rating remains the highest available rating under Diagnostic Code 5243 and is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States Court of Veterans Appeals (now the United Stated Court of Appeals for Veterans Claims) (Court) held that when the governing law or regulations change during an appeal, the most favorable version will be applied.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  The General Counsel of VA, however, has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

December 7, 1998, through December 4, 2002

From December 7, 1998, though December 4, 2002, the Veteran's lumbar spine disability has been rated as 20 percent disabling.

The Veteran testified at a Decision Review Officer hearing in February 2011.  He stated that when he was discharged from service, the military had rated his disability at 40/50.  He stated that when he filed his claim for benefits (in 1974), the RO rated it at 10 percent disabling.  He was unhappy with the rating, and was so aggravated with VA, that he did not file another claim until many years later (1998).  His stated that his rating was increased to 20 percent effective December 7, 1998 (the date of the increased rating claim).  The RO subsequently increased the rating to 40 percent effective December 5, 2002.  His contention is that his back disability was no worse in December 2002 than it was in December 1998.  Consequently, he believes his 40 percent rating should date back to December 1998.  

The Veteran underwent a VA examination in February 1999.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of back pain that was getting worse as he got older.  The pain was described as constant, with occasional bilateral thigh pain.  When exacerbated, he had more trouble sleeping and getting in a comfortable position.  He reported that he was issued a back brace during service; and he had worn it ever since.  Upon examination, the Veteran walked without a limp; and there was no muscle spasm.  He achieved forward flexion to 50 degrees, extension to 20 degrees, right and left lateral bending to 25 degrees, and right and left rotation to 25 degrees.  All ranges of motion caused pain.  Knee and ankle jerks were 2+.  There was diminished sensitivity to pain in the right lateral thigh.  Straight leg raising was 60 degrees and caused back pain and radiation into both hips.  Lasegue's sign was positive on the left and right sides.  

Outpatient treatment reports dated October 2000 through November 2000 reflect that the Veteran underwent physical therapy but was then dropped from the program at his own request.  He underwent a rheumatology consult in February 2001.  The examiner noted that he walked stooped over and that forward flexion was limited to approximately 50 degrees.  

A June 2002 treatment report reflects that the Veteran complained of severe pain with stiffness in the lumbar area with pain radiating to the left posterior aspect of the knee with burning and tingling in the bilateral feet.  He rated the pain at a 6-7/10.  The examiner's impressions included grade I spondylolisthesis of L4 over L5, without spondylolysis; and mild spinal stenosis at L4-5 and L5-S1, due to diffuse bulging disc; and hypertrophic facet disease.  

As noted above, the Veteran's lumbar spine disability has been rated at 20 percent from December 7, 1998, to December 5, 2002.  In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by severe limitation of motion (under old Diagnostic Code 5292); a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (under the old Diagnostic Code 5295); or severe intervertebral disc syndrome with recurring attacks with intermittent relief (under the old Diagnostic Code 5293) .   

At the Veteran's February 1999 VA examination, and again at a February 2001 rheumatology consultation, the Veteran achieved 50 degrees of forward flexion.  The Board finds this to constitute no more than moderate limitation of motion.  Additionally, the June 2002 treatment report reflects grade I spondylolisthesis of L4 over L5, without spondylolysis; and mild spinal stenosis at L4-5 and L5-S1.  The Board finds that moderate limitation of motion, grade I spondylolisthesis, and mild spinal stenosis does not constitute either a severe lumbosacral strain (under the old Diagnostic Code 5292) or severe intervertebral disc syndrome with recurring attacks with intermittent relief (under the old Diagnostic Code 5293).  Additionally, there has been no showing of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (under the old Diagnostic Code 5295). 

The Board recognizes the Veteran's contention that his back disability was no different in 1998 than in 2002.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this case, however, the objective medical evidence clearly reflects that the Veteran's range of motion was significantly less at his December 2002 VA examination than it was at his February 1999 VA examination, or at any point prior to December 5, 2002.  The objective medical evidence prior to December 5, 2002, fails to reflect symptoms that meet the criteria for a rating in excess of 20 percent. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

Effective December 5, 2002

Effective December 5, 2002, the Veteran has been receiving the maximum rating of 40 percent under Diagnostic Codes 5292 and 5295. 38 C.F.R. § 4.71a (in effect prior to September 26, 2003).

In order to warrant a rating in excess of 40 percent, the Veteran's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine (diagnostic Codes 5235-5242); intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5243); or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief (under the Old Diagnostic Code 5293).
 
The RO increased the Veteran's rating to 40 percent based on the findings noted in a December 2002 VA examination report.  The Veteran complained of constant pain in his low back and thoracic spine.  He stated that it interfered with his daily activities and that he was no longer able to work due to limited motion.  He described constant pain that he rated a 5 in severity (on a scale of 1-10).  When pain was exacerbated, it reached a 7 in severity.  

The examiner reviewed the claims file and noted that the Veteran tested positive for rheumatoid arthritis in 1998, 1999, and 2001.  He also had an elevated sedimentation rate since that time, which the examiner noted was consistent with a diagnosis of rheumatoid arthritis.  

Upon examination, the Veteran achieved forward flexion to 20 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, left rotation to 16 degrees, and right rotation to 15 degrees.  The examiner noted obvious loss of lordosis of the lumbar spine.  There was some muscle spasm.  Muscle strength of the lower extremities appeared normal.  The Veteran was able to heel and toe raise adequately.  There was no fasciculation or muscle atrophy appreciated.  There was no evidence of ankylosing spondylitis.     

The Veteran underwent another VA examination in March 2011.  He complained of constant pain in the low back beginning at L2-3.  He described the pain as dull to sharp, with stiffness, and at a 5-8/10 in severity.  It radiated to his left leg (to his toes) and to his right knee.  He reported flare-ups precipitated by cold.  He reported that the flare-ups caused a mild/moderate loss of motion and decrease in function.  He stated that he had a back brace; but he could not wear it due to weight gain.  He stated that he could not walk without the use of a cane.  He reported that he was unable to do any lifting or carrying; he had limitations of standing and walking; and he occasionally needed help bending over to put socks on.  He reported intervertebral disc disease; but denied any incapacitating episodes.  

Upon examination, the Veteran was able to achieve forward flexion from 0 to 20 degrees, extension to 0 degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 5 degrees, and right and left rotation from 0 to 20 degrees.  There was no additional limitation of motion following repetitive motion.  There was no objective evidence of pain with motion.  There was no spasm, weakness, tenderness, atrophy, or guarding.  There was no ankylosis.  Sensory and motor examinations were normal; and there was no muscular atrophy.  Reflexes (knee jerk and ankle jerk) were 2+.  Lasegue sign was mild in the left leg.  X-rays reflected worsening degenerative disc disease at L2-3, L3-4, L4-5, and L5-S1.   

As noted above, in order to warrant a rating in excess of 40 percent, the Veteran's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235-5242); or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5243);or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief (under the Old Diagnostic Code 5293).  The Veteran has undergone VA examinations in December 2002 and March 2011.  Neither of the examination reports, nor any of the outpatient treatment reports reflect unfavorable ankylosis of the entire thoracolumbar spine.  Similarly, the Board notes that the Veteran has not had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  To the contrary, at the Veteran's March 2011 VA examination, he specifically denied having incapacitating episodes.  With regards to any contentions of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, the Board notes that at the Veteran's March 2011 VA examination, there was no evidence of muscle spasm; and ankle jerk was 2+.  The Board acknowledges that the Veteran is receiving a 20 percent rating for moderate left leg radiculopathy.  The Board, however, finds that this evidence (given the absence of muscle spasm or absent ankle jerk) is insufficient to find that the Veteran's intervertebral disc syndrome is pronounced.  Moreover, assigning multiple ratings for the Veteran's intervertebral disc syndrome based on the same symptoms or manifestations for his left leg radiculopathy would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  As discussed above, however, the evidentiary record in this case persuasively shows that the Veteran's pain and limitation of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 20 and 40 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Earlier Effective Date-TDIU

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board can review the decision of the Director of C&P to deny a TDIU under 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

A medical report may be an informal claim to increase or reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1)).

Under 38 C.F.R. § 3.157, a report of treatment or examination can constitute an informal claim for increase if it contains sufficient information.  A private treatment record is deemed to be an informal claim as of the date of its receipt, while a VA record constitutes an informal claim as of the date of the treatment or examination. Id. 

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

At the Veteran's February 2011 Decision Review officer hearing, he testified that the last time he had full time employment was either 1994 or 1995.  He stated that he was working at a service station in North Carolina when he started having problems.  He testified that his shoulder was hurting so bad that he couldn't pick anything up, and his hip was giving out and he was falling in the parking lot.  His boss told him that he would have to quit or be fired because the boss could take a chance on the Veteran getting hit out there.  The Veteran reported that from 1995 to 1998, he did little things for his neighbors.  However, he then stated that during this time, he worked 3-6 eight hour days per week.  Finally, an uncle advised him that seeking increased benefits was not a handout because he earned them for his 7 1/2 years in service.  

On December 7, 1998, the Veteran filed a claim seeking increased ratings for a lumbar spine disability and for bilateral varicose veins.  The claim itself is no longer available.  However, the Board notes that in its June 2002 Remand, it noted that "The appellant was afforded a video hearing before the undersigned acting Member of the Board in June 2001.  The Veteran testified at the hearing that his service-connected disabilities have caused him to be unable to maintain substantially gainful employment.  The Board construes this as a claim for a total disability rating based upon individual unemployability (TDIU)."  Since the Board construed the Veteran's June 4, 2001, testimony as an informal claim for entitlement to a TDIU, the Board now surmises that the Veteran's December 7, 1998 increased rating claim did not contain any language regarding unemployability that could have been construed as an informal claim for a TDIU.  If it had, the Board would have recognized it as an informal claim (rather than construing the June 2001 hearing testimony as the informal claim).  

The Board notes that the Veteran did not meet the schedular criteria for a TDIU prior to December 5, 2002.  Service connection was in effect for the following disabilities prior to that date: generalized anxiety disorder with adjustment disorder with anxious mood, rated 10 percent disabling from December 18, 1974, to October 21, 1999, and rated 30 percent disabling effective October 22, 1999; chronic low back strain with herniated nucleus pulposus at L5/S1, lumbar facet arthritis, and spondylolisthesis, grade I of L4 over L5, rated 10 percent disabling from December 18, 1974 through December 6, 1998, and rated as 20 percent disabling effective December 7, 1998; varicose veins left lower extremity rated 10 percent disabling effective December 7, 1998; and varicose veins right lower extremity rated 10 percent disabling effective December 7, 1998.  His combined disability rating was 20 percent from December 18, 1974, to December 6, 1998; 40 percent from December 7, 1998, to October 21, 1999; and 60 percent effective October 22, 2002.  His combined disability rating was never 70 percent at any time prior to December 5, 2002; nor did he have a single service connected disability ratable at 60 percent.  Thus, he did not meet the scheduler criteria for a TDIU prior to that date.  See 38 C.F.R. § 4.16(a).

If a Veteran does not meet the minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU, provided he is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b) (2012).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability prior to December 5, 2002.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Board is precluded from assigning an extra- schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Veteran underwent VA examinations in February 1999 for his service connected disabilities.  The examination report regarding the Veteran's varicose veins does not contain any mention of unemployability.  The examiner does note that per the Veteran's claim, he is unable to walk long distances because his legs give out.  The examination report regarding the Veteran's back also does not contain any mention of unemployability.  The psychiatric examination report reflects complaints that the Veteran cannot do much due to chronic pain; and that he has not worked since May 1997.  The examiner assigned a Global Assessment of Functioning (GAF) score of 70.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The evidence of record for the period of December 7, 1998 to December 5, 2002 fails to show that the Veteran was unemployable due to service connected disabilities during this time.  A December 1998 orthopedic consult reflects that the Veteran sought treatment for his service connected back disability, as well as non-service connected pain in his left elbow and left hand.  He was diagnosed with a chronic low back strain; a central herniated disk at L5-S1; bilateral epicondylitis of the left elbow; and degenerative joint disease of the hand.  An August 1999 treatment report reflects that the Veteran sought treatment for "a lot" of pain in his elbow, shoulder, hips, and legs.  In February 2001, he once again sought treatment for "terrible" pain in his hips and legs.  The outpatient treatment reports do not reflect any complaints of unemployability.  

Additional outpatient treatment records reflect that the Veteran sought regular treatment for major depression and service connected anxiety disorder.   The Veteran GAF scores ranged from 50 (on one occasion in May 2001, indicating serious symptoms) to 75 (indicating mild symptoms).  Most of the treatment records reflect a GAF score of 60 (indicating moderate symptoms).  The Board notes that treatment reports dated January 2002 and February 2002 state that the Veteran stays active with his brother on the delivery truck.  The reports fail to indicate that the Veteran was unemployable due to service connected disabilities.   

The Board finds that the Veteran's complaints of limitation of motion in the lumbosacral spine, and pain in the lumbar area and lower extremities, are adequately addressed by the schedular ratings.  Diagnostic Codes 5292 and 5295 specifically address limitation of motion; and Diagnostic Code 7120 specifically addresses edema, aching, and fatigue in the lower extremities after prolonged standing or walking.  Finally, the rating criteria for psychiatric disabilities specifically address functionality as it relates to occupational limitations.  

Thus, the rating criteria contemplate the severity and symptomatology of the Veteran's service-connected varicose veins of the right and left lower extremities, low back disability, and generalized anxiety disorder with adjustment disorder with anxious mood.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The medical evidence of record also does not present such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected varicose veins, lumbar spine, and psychiatric disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2012).

Consequently, the Board finds this is not a proper case for referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis prior to December 5, 2002.  As the preponderance of the evidence is against the claim for an earlier effective date, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 20 percent from December 7, 1998, to December 4, 2002, and in excess of 40 percent thereafter, for a service-connected lumbar spine disability is not warranted.

Entitlement to an effective date earlier than December 5, 2002, for a grant of a TDIU is not warranted.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


